                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION
 NYIARAH WEBB,                                      )
                                                    )
                                Plaintiff,          )
                                                    )
                      v.                            )       Case No. 4:21-00302-CV-RK
                                                    )
 ALLSTATE INSURANCE COMPANY,                        )
                                                    )
                                Defendant.          )
                 ORDER DENYING MOTION FOR RECONSIDERATION
       Before the Court is Defendant’s motion for reconsideration of the Court’s award of
attorney’s fees. (Doc. 10.) After careful consideration the motion is DENIED.
       On March 10, 2020, Plaintiff filed her initial petition in state court. Plaintiff did not state
an amount in controversy in the petition, but merely pleaded it was greater than $25,000. During
discovery, Defendant sent requests for admissions seeking admissions the amount in controversy
was greater than $75,000. (Doc. 8-1.) Defendant received answers to those requests on September
8, 2020. (Id.) Then on April 28, 2021, Defendant’s counsel had email communications with
Plaintiff’s counsel seeking similar information. Plaintiff’s response to both the request for
admission and email communication was substantially similar. (Docs. 8-1, 8-2.) Defendant then
removed this action on May 4, 2021. (Doc. 1.) Plaintiff timely moved for remand. (Doc. 4.) The
Court granted the motion for remand and awarded attorney’s fees on June 24, 2021. (Doc. 9.)
       The only issue on reconsideration is whether the Court erred in determining the Plaintiff
did not act in bad faith under 28 U.S.C. § 1446(c) and whether Defendant had an objectively
reasonable basis for removal. To begin, the Court’s Order of remand found the Plaintiff to not
have acted in bad faith, even if done implicitly.
       Defendant claims an objectively reasonable basis for removal existed because the email
communications in April 2021 were substantively different than the previous requests for
admission because the email presumed a fact which was not rebutted whereas the requests for
admission simply asked for an admission or denial. This argument is without merit for several
reasons. First, Plaintiff’s response to each request was substantially similar. Second, even if
Defendant phrased the request differently, Plaintiff’s response remained consistent, and Defendant
could have sought clarification. Defendant was not precluded from seeking follow up on the
requests for admission. Instead, Defendant waited over seven months before seeking additional
clarification. Finally, Defendant objects to Plaintiff’s response and argues, in front of this Court,
that it obfuscated jurisdictional facts. Yet, Defendant presents no evidence of any discovery
dispute with Plaintiff in state court or timely follow up to Plaintiff’s response to the requests for
admission. Simply put, Defendant sat on its hands for over seven months, waited well past one
year before improperly removing the action, and now cries foul as to Plaintiff’s responses.
        Next, Defendant argues Plaintiff acted deliberately to prevent Defendant from determining
the amount in controversy. This argument is also without merit. First, § 1446(c)(3)(B), requires
the Court to find Plaintiff to have deliberately failed to disclose the amount. A review of the
Plaintiff’s responses does not reveal a deliberate failure. Moreover, as Plaintiff has claims for
vexatious refusal to pay, attorney’s fees may be awarded. Plaintiff’s counsel was correct in
asserting the amount in damages will not be known until near closing arguments because attorney
fees would need to be calculated.
        Finally, and most persuasive to this Court is Defendant’s delay in removal. “[T]he
rationale behind the one-year limitation is that a suit filed in state court should remain in state court
if the case has been using state resources for over a year.” Davis v. Palumbo, No. 4:19-00686-
CV-RK, 2019 WL 6915949, at *1 (W.D. Mo. Dec. 19, 2019) (citing Jackson v. C.R. Bard, Inc.,
2017 WL 2021087, at *3 (E.D. Mo. May 12, 2017)). Defendant had information to bring removal
prior to the one-year limitation. Even if they did not, Defendant had information and the ability to
seek such information from the Plaintiff. Yet, Defendant waited over seven months to seek
additional information. As such, the Court’s remand was proper, and the Court continues to find
Defendant lacked an objectively reasonable basis for removal. Therefore, the Court’s award of
attorney’s fees will not be reconsidered. Defendant’s motion for reconsideration (Doc. 10) is
DENIED.
        IT IS SO ORDERED.



                                                s/ Roseann A. Ketchmark
                                                ROSEANN A. KETCHMARK, JUDGE
                                                UNITED STATES DISTRICT COURT

  DATED: June 29, 2021



                                                    2
